United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3709
                                    ___________

Anna Mae Skibinski,                      *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Kathleen Sebelius,                       * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: July 27, 2012
                                  Filed: July 27, 2012
                                  ___________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Anna Mae Skibinski appeals the district court’s1 dismissal of her complaint
under 42 U.S.C. § 1395w-22(g)(5). Upon careful consideration of Skibinski’s
arguments for reversal, we find no basis for overturning the district court’s
determinations that Skibinski lacked standing to seek some of the relief she identified,
see Jones v. Gale, 470 F.3d 1261, 1265 (8th Cir. 2006) (reviewing de novo district
court’s determination as to standing); and that the sole basis for Skibinski’s challenge
to the decision to terminate coverage for post-hospital extended care services for her

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
now-deceased mother was not cognizable in this action, see McAdams v. McCord,
584 F.3d 1111, 1113 (8th Cir. 2009) (de novo review of dismissal for failure to state
claim). The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-